                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:94-CR-126-MOC-8

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
ANDRE WILLIS,                          )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 536).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                                 Signed: September 11, 2020




        Case 3:94-cr-00126-MOC Document 537 Filed 09/11/20 Page 1 of 1
